 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
11   EDITH SALINAS,                                 )   Case No.: 1:17-cv-0419 - JLT
                                                    )
12                Plaintiff,                        )   ORDER GRANTING STIPULATION TO
                                                    )   DISMISS THE ACTION WITH PREJUDICE
13         v.                                       )
                                                    )   (Doc. 62)
14   FCA US LLC, et al.,
                                                    )
15                Defendants.                       )
                                                    )
16                                                  )

17         The parties have stipulated to dismiss this action with prejudice. (Doc. 62) Thus, the Court
18   ORDERS:
19         1.     The action is DISMISSED WITH PREJUDICE.
20
21   IT IS SO ORDERED.
22
        Dated:   April 8, 2020                               /s/ Jennifer L. Thurston
23                                                      UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
